Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nepo (Pub. No.: 2015/0137972 A1) in view of Allen (Pub. No.: 5,729,191).
1) In regard to claim 1, Nepo discloses the claimed information processing system (figs. 9-12), comprising: 
a receiver that receives a signal transmitted by an operation terminal including an operation unit and a communicator, the communicator transmitting the signal outside in response to detection of an operation performed on the operation unit by a user (¶0109); and 
an outputter that outputs (i) first notification information, when the button is pressed a first number of times, and (ii) second notification information different from the first notification information, when the button is pressed a second number of times which is different from the first number of times (¶0109).
Nepo does not explicitly disclose a different signal is determined based on time.
However, Allen discloses it has been known for a notification device to transmit different signals based on the time a button is pressed (Allen fig. 3: 226, 228, and 230).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Nepo to transmit different signals based on time, as taught by Allen. 
One skilled in the art would be motivated to modify Nepo as described above in order to use a known technique for allowing a single button to communicate different commands.
 
2) In regard to claim 2 (dependent on claim 1), Allen and Nepo further disclose the information processing system according to claim 1, 
wherein the outputter outputs the second notification information when the signal is received a plurality of times in the first time period (Allen col. 6, lines 5-25).

3) In regard to claim 3 (dependent on claim 1), Allen and Nepo further disclose the information processing system according to claim 1, further comprising: 
a designation acceptor that accepts designation of the first time period (Allen col. 8, lines 5-15).

4) In regard to claim 10 (dependent on claim 1), Allen and Nepo further disclose the information processing system according to claim 1, wherein 
the first notification information is information for conveying that the user has safely finished their meal, and 
the second notification information is information for conveying that an unusual event has happened to the user (note, it is clear to one of ordinary skill in the art the processor may be program to link the signals to any type of indication).

5) In regard to claim 11, claim 11 is rejected and analyzed with respect to claim 1 and the references applied. 

6) In regard to claim 12, claim 12 is rejected and analyzed with respect to claim 1 and the references applied. 

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684